United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-11001
                         Summary Calendar



GARY WAYNE BARNES,

                                    Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:01-CV-823
                      --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gary Wayne Barnes, Texas prisoner # 318814, was convicted by

a jury of two counts of aggravated rape and one count of burglary

of a habitation and was sentenced to life imprisonment.       He

appeals the district court’s denial of his 28 U.S.C. § 2254

application in which he alleged that, although he has a life

sentence, he has a liberty interest in release to mandatory

supervision.   Barnes argues that Texas created a liberty interest

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11001
                                 -2-

through its mandatory supervision laws and that he is being

deprived of that right in violation of due process and equal

protection.   He argues that TEX. CODE CRIM. P. ART. 42.12, § 15(c)

only excludes prisoners sentenced to death from release on

mandatory supervision.   Barnes’ arguments are foreclosed by this

court’s decision in Arnold v. Cockrell, 306 F.3d 277, 279

(5th Cir. 2002).

     AFFIRMED.